DETAILED ACTION

The following is a non-final office action is response to communications received on 03/29/2021.  Claims 22-32, 113 & 114 are currently pending and addressed below.  Claims 1-21 & 33-112 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.  Applicant argues that none of the cited references is capable of teaching the claims as currently amended.  Specifically, applicant argues that Bettenga fails to disclose wherein the aperture is located at a peripheral portion of the body .
The examiner respectfully disagrees.  A new ground(s) of rejection is made infra in view of Bettenga addressing all of the claim limitations as necessitated by amendment.  Any further arguments are moot as they do not apply to any of the references as being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 28-30, 113 & 114 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettenga (US 2013/0245631).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    1064
    705
    media_image1.png
    Greyscale

Regarding Claim 22, Bettenga teaches a patient-specific anchor [0036] & [0045] trajectory guide (110), comprising: a body (shown) configured to oppose a surface of a glenoid ([0035] teaches configuring the invention for use in the glenoid); a locating aperture (shown) extending entirely through a peripheral portion of the body (Fig 10) located radially outward form a center of the body (Figs 9 & 10) and configured such that a guide pin (shown) can be advanced entirely through the locating aperture to locate the body relative to a glenoid; 
plurality of peripheral screw apertures (118) disposed through the body and located at positions corresponding to pre-defined peripheral screw locations [0038]-[0045] & [0067]; wherein 

The examiner notes that the guide pin in not positively claimed.
Regarding Claim 23, Bettenga teaches wherein the locating aperture (shown) is configured to be advanced over a guide pin (the examiner notes the guide pin is not positively claimed) to position the body in a pre-defined location relative to the glenoid (Fig 10)
Regarding Claim 28, Bettenga teaches wherein a distance from the locating aperture to a central portion of a medial projection of the body is configured for a specific patient [0038]-[0045] & [0067].
Regarding Claim 29, Bettenga teaches wherein one or more of the plurality of peripheral screw apertures is configured for a specific patient [0038]-[0045] & [0067].  
Regarding Claim 30, Bettenga teaches wherein the plurality of peripheral screw apertures (118) comprise a superior hole, an inferior hole, an anterior hole, and a posterior hole (as annotated in Fig 9).  
Regarding Claim 113, Bettenga teaches wherein the body is fully capable of being placed over a reverse shoulder assembly baseplate.  The exmnaier notes that the claimed reverse shoulder assembly is not positively claimed and lacks any defining limitations/structure differentiating it form the prior art.
Regarding Claim 114, Bettenga teaches wherein the plurality of peripheral screw apertures (118) are located inferior of the locating aperture (shown) (Fig 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenga (US 2013/0245631) in view of by Olson (US 9,615,839).
Regarding Claim 31, as set forth supra, Bettenga discloses the invention substantially as claimed.  However, Bettenga does not specifically disclose wherein (1) at least one of the plurality of peripheral screw apertures is oriented along an axis selected to cause a peripheral screw directed along the axis to reach cortical bone through cancellous bone beneath the glenoid, and (2) wherein at least two opposite peripheral screw apertures of the plurality of screw apertures are oriented along diverging axes.
Olson teaches a patient-specific anchor trajectory guide (300) in the same field of endeavor.  Said guide (300) (Figs 5A-5B, 9 & 10) comprising: a body configured to face toward a glenoid surface (8); a locating aperture (340) disposed through a peripheral portion (320) of the body configured to be advanced over a guide pin (280) to locate the body relative to a glenoid; a plurality of peripheral screw apertures (opening of 360) disposed through the body and located at positions corresponding to pre-defined peripheral screw (680) locations; wherein peripheral screw channel apertures (interior bore of 360) apertures are located and oriented to provide purchase in scapular bone around the glenoid for a specific patient (Col 9: lines 45-47); wherein at least two 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle/orient at least two of the peripheral screw apertures of Bettenga along diverging axes and to reach cortical bone through cancellous bone beneath the glenoid, in the manner as taught by Olson in order to resists device pullout and ensure the proper purchase of the screws within the scapular bone stock (Olson Col 7: lines 19-35) & (Col 9: lines 45-47).

Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774